DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 3, references “11” and “12” should be “L1” and “L2” respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on page 4, marked line 7, “roll 22” should be “roller 22”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8, “the front side” lacks proper antecedent basis.
In claim 1, line 9, it is not clear which of the ends “the other end” is referring to.  There are multiple “ends”.  
In claim 1, lines 10-11, it is not clear exactly how “one damper (50)” and “one damper (60)” are distinct from one another or from the “two dampers”.  Apparently, applicant intends to define the invention by references “(50)” and “(60)”. 
Similar to claim 1, in claim 2, line 3, “the levers (L1, L2)” renders the claim confusing because the claimed invention is being defined by the reference numerals “(L1, L2)”.  Perhaps, “the levers (L1, L2)” should have been “a first lever and a second lever (L1, L2)”.  Note similar errors in line 4 “the lever (L2)”, line 5 “the lever (L3)” and “the fulcrum point (P3)”, and line 6 “the fulcrum point (P4)” and “the lever (L1)”.  
Note that while permitted, reference numerals used in the claim cannot be relied upon to define the invention.  Errors similar to that of claim 2 are also found in other claims (i.e., claims 3, 5-6,  8-10, and 20).  These errors are similar and may not be pointed out by the examiner specifically.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in all claims. 
In claim 5, lines 3-4, “against the other end…withdraws during wing opening” cannot be understood. 
In claim 6, line 3, “the stem” lacks antecedent basis.
In claim 14, line 2, “the stem” lacks antecedent basis.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
US 8,894,162 B2 (Kashiwaguma) shows a door hinge including an arm pivotally connected to a lever, coil springs biasing the arm in an opening direction, and a damper for damping the lever in a closing direction.
US 2013/0031746 A1 (Hasegawa et al.) shows a hinge device having a spring system biasing the levers to an opening direction, a frictional damper mounted in the box for damping the hinge in one direction and a linear damper mounted in the box for damping the hinge in an opposite direction. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
July 30, 2022